FINAL OFFICE ACTION
This application has been assigned or remains assigned to Technology Center 1700,  Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number (571)-273-8300.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. § 119(e).  

Information Disclosure Statement
Note the attached PTO-1449 forms submitted with the Information Disclosure Statement(s).


Claim Rejections - 35 USC § 103
The terms used in this respect are given their broadest reasonable interpretation in their ordinary usage in context as they would be understood by one of ordinary skill in the art, in light of the written description in the specification, including the drawings, without reading into the claim any disclosed limitation or particular embodiment. See, e.g., In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004); In re Hyatt, 211 F.3d 1367, 1372 (Fed. Cir. 2000); In re Morris, 127 F.3d 1048, 1054-55 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989).  The Examiner interprets claims as broadly as reasonable in view of the specification, but does not read limitations from the specification into a claim. Elekta Instr. S.A.v.O.U.R. Sci. Int'l, Inc., 214 F.3d 1302, 1307 (Fed. Cir. 2000).
To determine whether subject matter would have been obvious, "the scope and content of the prior art are to be determined; differences between the prior art and the claims at issue are to be ascertained; and the level of ordinary skill in the pertinent art resolved .... Such secondary considerations as commercial success, long felt but unsolved needs, failure of others, etc., might be utilized to give light to the circumstances surrounding the origin of the subject matter sought to be patented." Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17-18 (1966).
The Supreme Court has noted:
Often, it will be necessary for a court to look to interrelated teachings of multiple patents; the effects of demands known to the design community or present in the marketplace; and the background knowledge possessed by a person having ordinary skill in the art, all in order to determine whether there was an apparent reason to combine the known elements in the fashion claimed by the patent at issue.

KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1740-41 (2007). "Under the correct analysis, any need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner claimed." (Id. at 1742).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-12, 15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2009/0218720 A1) in view of Yano et al. (US 3972972) and CN 1205264 A.
Chen et al. in Figures 1-4; paragraphs [0025], [0027], [0037] - [0046] discloses a continuous method for preparing a fiber reinforced concrete panel comprising mixing water and cementitious powder to form a cementitious slurry (considered implicitly disclosed); mixing the cementitious slurry and reinforcement fibers in a single pass horizontal continuous mixer (20) to form a fiber-slurry mixture of fiber reinforced cementitious slurry (see [0044] wherein "pulp", in other words fibers, are fed to the extruder via side feeders), the horizontal continuous mixer (20) comprising an elongated mixing chamber (30) defined by a horizontal housing having an interior side wall, at
least one reinforcement fiber inlet port (62, see also [0044]) to introduce the reinforcement fibers into the mixing chamber (30), and upstream of the at least one fiber inlet port (62) is (a) at least one inlet port (61) to introduce water and cementitious powder together as one stream or (b) at least two inlet ports (61,62, see also [0025]) to introduce water and dry cementitious powder separately as separate streams into the chamber (30), a fiber-slurry mixture outlet port (50) at a downstream discharge end section of the horizontal housing to discharge the fiber reinforced cementitious slurry mixture produced by the mixer, and a venting port (46, see also [0042]) to remove any air introduced into the mixing chamber (30) from raw material feed, a rotating horizontally oriented shaft mounted within the elongated mixing chamber traversing from one end of the horizontal continuous mixer (20) to another  end of the horizontal continuous mixer (20), wherein the cementitious slurry 
Chen et al. does not disclose (a) the cementitious slurry and fibers are mixed in the mixing chamber for an average mixing residence time of about 5 to about 240 seconds while the at least one mixing element applies shear force, wherein the central rotating shaft rotates at 30 to 450 RPM; and (b) the method further comprises the steps of feeding the fiber-slurry mixture to a forming assembly which deposits the fiber-slurry mixture on a moving surface of a panel production line uniformly as a layer 0.25 to 2 inches thick; leveling the fiber-slurry mixture on the moving surface; allowing the fiber-slurry mixture to set on the moving surface; cutting the set fiber-slurry mixture into 
Chen et al. discloses in [0044] and [0068] that the residence time with the continuous extruder is very short and can be adjusted under circumstances.  One skilled in the art would thus arrive to the distinguishing feature a) when considering the use of rapid setting cementitious materials and would use technical skills to adjust the extruder parameters accordingly, such as the mixing time and RPM of the mixing elements.  Feature (a) is therefore considered obvious over Chen et al.
Moreover, Chen et al. relates to the production of reinforced cement boards (see [0003]), but is silent about the process of forming such boards. The steps given in claim 1 (distinguishing feature b)) result from common practices in the field, as demonstrated by Yano et al. (column 3, lines 28-46; figures 1,2).  Feature (b) is thus considered obvious over Chen et al. in view of Yano et al.
Since the differentiating features (a) and (b) taken separately are considered obvious over Chen et al. and Yano et al. and since those features are solving different technical problems, claim 1 is considered as a mere juxtaposition of features known in the art and not linked by any synergistic effects. 
The process parameters defined in claim 2 are considered as coming within the scope of the customary practice followed by persons skilled in the art, especially in view of the very broad ranges claimed.  Moreover, the advantages imparted to the method by adjusting the moving web speed and rate of mixture depositing can readily be foreseen by those skilled in the art.  Consequently, the subject-matter of claim 2 is well within the 
Yano et al. at figure 1 and column 3, lines 52-56 suggests a two-step mixing process as defined in claim 3, wherein water and cement-like material are mixed in a first mixer and then the cementitious slurry is fed to a screw-type mixer. The skilled person would therefore find it obvious to combine the teaching of Yano et al. with the continuous mixer known from Chen et al. in order to arrive to the subject matter of  claim 3.
Chen et al. at figures 3, 4 and paragraph [0044] discloses the subject matter of     claim 4.
The subject matter of claim 7 is regarded obvious starting from Chen et al. (see reasoning for claim 1 and distinguishing feature (a)).  
Chen et al. discloses all features of claims 8-12 in Figures 3-4.
The subject matter of claim 15 is considered obvious from the combination of Chen et al. and Yano et al. (see also reasoning for claim 1).
The recited housings are seen in the Figures of Chen et al. and see ¶ [0026] of Chen that describes cylindrical bores thus forming at least one housing that is cylindrical in form.
Amended claims 18-19:  the recited absence of an auger, thus tantamount to omission of an element and its function, is deemed obvious if the function of the element is not desired.  See Ex parte Wu , 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a method for inhibiting corrosion on metal surfaces using a composition consisting of epoxy resin, petroleum sulfonate, and hydrocarbon In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the cargo carrying capacity of prior art mobile fluid carrying unit would have been obvious if this feature was not desired.); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient).  Accordingly, if one skilled in the art found the inclusion of an auger in the prior art undesirable, the omission of such an auger is well within the realm of obviousness.
Thus, the only difference between the amended claims and the prior art is the recitation of the lateral discharge of the mixture through an opening in the side wall of the housing.  However, prior art supplied by Applicant in an IDS, namely CN 1205264 A discloses an analogous production method of forming glass fiber reinforced cement board products wherein the horizontal mixer 11 having a horizontal shaft and mixing elements thereon discharges the mixture laterally relative to the horizontal housing of the mixer 11 through an opening in the side wall of the housing and through a laterally . 

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2009/0218720 A1) in view of Yano et al. (US 3972972) and CN 1205264 A as applied to claim 1 above and further in view of Eirich et al. (US 5018673).
The first part of claim 5 with respect to the two-step mixing process is already addressed above and thus considered obvious. The use of the paddles recited in claims 5-6 comprising a paddle head attached to the shaft of the impeller via a pin an allowing mixing and conveying of the materials to be mixed is known from Eirich et al. (see figures 1-5; column 3, lines 20-59).  The paddles are also disposed to extend close to the inner wall of the mixer housing - col. 3, lines 34-35.  Thus, it would have been obvious to one skilled in the art to have provided modified Chen et al. with the .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2009/0218720 A1) in view of Yano et al. (US 3972972) and CN 1205264 A as applied to claim 1 above and further in view of Herbert et al. (US 2010/0151757 A1).
Modified Chen et al. discloses the recited subject matter with the exception of the step of folding the edges of a first web of non-woven fibers on which the cementitious slurry is applied, however, this is already known from Herbert et al. (figure 1; paragraphs [0058], [0060]) and is therefore obvious when combined with the method of Chen et al.

Allowable Subject Matter
Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 16 has already been placed into independent form (see new        claim 20).




Response to Amendment
Applicant's arguments with respect to the pending claims have been considered but are deemed to be moot in view of the new grounds of rejection necessitated by amendment.
The arguments contain subject matter that is not claimed (e.g., lack of high forces along the lengths of the shafts, lack of high pressures, etc.).  Such arguments are of no patentable consequence because it is well settled that features not claimed may not be relied upon in support of patentability.  In re Self, 671 F.2d 1344, 213 USPQ 1 (CCPA 1982).  Although a claim should be interpreted in light of the specification disclosure, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.  As noted above, and although not specifically claimed, CN ‘264 teaches the mixer 11 is operated at atmospheric pressure.
With respect to the presence of the die in CHEN, it is noted that to justify combining reference  teachings in support of a rejection under 35 USC 103, it is not necessary that a device shown in one reference be capable of being physically inserted into the device shown in the other or that the prior art suggest expressly the changes or possible improvements the applicant has made.  It is only necessary that knowledge clearly present in the prior art was applied.  In re Keller, supra; In re Sernaker, 702 F.2d 989, 217 USPQ 1 (Fed. Cir. 1983).  The examiner has applied only knowledge clearly present in the prior art as evidenced by CN ‘264 (a lateral opening and discharge port 
Remarks such as a die cannot work with the present mixer due to build-up of fibrous materials and the like are noted but are dismissed as speculative attorney's argument unsupported by objective technical evidence on the issue. Arguments of counsel cannot take the place of evidence in the record.  In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Pearson, 494 F.2d 1399, 1405, 181 USPQ 641, 646 (CCPA 1974).  
Claim 8:  CHEN shows an auger 41 in a downstream mixing section before a paddle section 42 - Figure 4.
Claims 18 and 19:  the elimination of an auger is considered an obvious expedient.  
The rejections based upon CN 1235729 are withdrawn as being cumulative.

Conclusion
Applicant's amendment necessitated the new grounds of rejection.  Accordingly, THIS ACTION IS MADE FINAL.  See M.P.E.P. § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
Per Rule 1.116(b)(3):  “An amendment touching the merits of the application or patent under reexamination may be admitted upon a showing of good and sufficient reasons why the amendment is necessary and was not earlier presented.”  Thus, an amendment after final lacking such showing will be denied entry.
A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION.  IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. § 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION.  IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.  ANY RESPONSE FILED AFTER THE MAILING DATE OF THIS FINAL REJECTION WILL BE SUBJECT TO THE PROVISIONS OF MPEP 714.12 AND 714.13 - NO EXCEPTIONS.
The examiner of record follows the interview after-final policy set forth in MPEP 713.09:  
Normally, one interview after final rejection is permitted. However, prior to the interview, the intended purpose and content of the interview [agenda] should be presented briefly, preferably in writing.  Such an interview may be granted if the examiner is convinced that disposal or clarification for appeal may be accomplished with only nominal further consideration.  Interviews merely to restate arguments of record or to discuss new limitations which would require more than nominal reconsideration or new search should be denied.  (emphasis added)
	The agenda will be made of record per PTO policy.





Moreover, any response after-final should be filed under the no-fee required AFCP 2.0 program, if meeting the program requirements, to ensure the likelihood of adequate consideration at this late stage of the prosecution.  SEE:  https://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20 .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Cooley in Art Unit 1774 whose telephone number is 571-272-1139.  The examiner can normally be reached on Monday - Friday.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Additional assistance can be obtained via the Ombudsman Pilot Program is designed to enhance the USPTO’s ability to assist applicants and/or their representatives with issues that arise during patent application prosecution. More specifically, if there is a breakdown in the normal prosecution process, the Ombudsman Pilot Program can assist in getting the process back on track.  See http://www.uspto.gov/patents/ombudsman.jsp .  If you would like assistance from a   



/CHARLES COOLEY/Examiner, Art Unit 1774                                                                                                                                                                                                        								





3 February 2021